—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Chancellor of the Board of Education of the City School District of New York, dated October 27, 1998, which sustained a determination discontinuing the petitioner’s employment as a probationary teacher and terminating his license to teach in New York City public schools, the appeal is from, a judgment of the Supreme Court, Kings County (Knipel, J.), dated April 28, 2000, which denied the petition and dismissed the proceeding.
*313Ordered that the judgment is affirmed, with costs.
The proper standard for judicial review of the respondents’ termination of the petitioner’s services as a probationary teacher is whether the administrative action was arbitrary and capricious (see, Matter of Kaufman v Anker, 42 NY2d 835; Matter of McCain v Fernandez, 226 AD2d 380; Matter of Dillard v Alvarado, 118 AD2d 644). The termination was not such an arbitrary and capricious act.
The petitioner’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J. P., Friedmann, Schmidt and Adams, JJ., concur.